We desire to modify certain propositions stated in the opinion of Judge SIMKINS. It is intimated, if not stated directly, that the relator would have the right to show by proper evidence that the indictment, in substance, was not sufficient under the laws of the demanding State. Our position upon this question is, that if it reasonably appears upon the trial of the habeas corpus that the relator is charged by indictment, in the demanding State, whether the indictment be sufficient or not under the law of that State, the court trying the habeas corpus case will not discharge the relator because of substantial defects in the indictment under the laws of the demanding State. To require this would entail upon the court an investigation of the sufficiency of the indictment in the demanding State, when the true rule is, that if it appears to the court that he is charged by indictment with an offense, all other prerequisites being complied with, the applicant should be extradited. We are not discussing the character of such proof. This must be made by a certified copy of the indictment, etc.
Affirmed. *Page 308